Citation Nr: 1524993	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for skin cancer, squamous cell carcinoma, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for the claimed disabilities.

In April 2015, the Veteran testified at a Central Office hearing before a Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for skin cancer, squamous cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, which is etiologically related to service.

2.  The Veteran has a current diagnosis of bilateral tinnitus, which is etiologically related to service.



CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald,  2015 WL 510609, * 12 (Vet. App., Feb. 2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus due to noise exposure as a pilot in the Air Force.  He states that he piloted T-33, B-47, and F-86 jets, and was not given hearing protection and was exposed to the loud engine noises.  He also states that the hearing loss and tinnitus began during his period of active service and have increased significantly over the years.  See the April 2010 statement; January 2013 statement; April 2015 hearing testimony.

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran,  the Veteran's bilateral hearing loss and tinnitus are due to or related to service.  

The Board first finds that the Veteran is competent to describe being exposed to loud noises, such as those caused by jet engines.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that he was a strategic bomber pilot with the 393rd Bomb Squadron, Strategic Air Command (SAC).  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In September 2010, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
65
LEFT
15
10
25
55
70

In November 2014, the Veteran had audiometric examination conducted by a private audiologist.  The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
80
LEFT
25
25
35
65
80

Both the VA examination report and the private examination report indicate that the Veteran's auditory thresholds for the left and right ears were 40 decibels or greater at 4000 hertz, and the November 2014 private audiologist also found the Veteran's auditory thresholds for the left and right ears were 40 decibels or greater at 3000 hertz.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the Veteran's service examinations was reported in ASA units.  Thus, the military audiograms in this case must be converted from ASA to ISO.

[In the charts below, the figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.] 

The Veteran's July 1958 examination for pilot training reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
--
0 (5)
LEFT
5 (20)
10 (20)
5 (15)
--
5 (10)

The Veteran's September 1964 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The separation examination report shows that the Veteran did not have hearing loss in either ear that qualifies as a disability for VA purposes because no auditory threshold for the right or left ear was 40 decibels or greater, nor were the auditory thresholds for at least three of the frequencies 26 decibels or greater.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  There is also no medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus in either the right ear or left ear within one year from service separation in October 1964, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus within one year from service separation.  Therefore, service connection for bilateral hearing loss and tinnitus on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Veteran has, however, consistently stated that he has been suffering symptoms of hearing loss and tinnitus since active service.  See the April 2010 statement; June 2010 statement; January 2013 statement; April 2015 hearing testimony.  In the April 2015 Board hearing, the Veteran testified that he first noticed the hearing loss and tinnitus in service but did not seek treatment.  He stated that the flight surgeons warned him that he would have hearing loss and tinnitus due to his military occupation as a pilot.  Moreover, although the Veteran was a commercial airline pilot for 30 years after separation from service, he testified that he was shielded from noise during this time.  He stated that the difference in noise between the military aircraft and the commercial aircraft he later flew was "like night and day."  

In April 2010, the Veteran's spouse, Mrs. P.E., and the Veteran's friends, R.H. and D.H., submitted lay statements.  The Veteran's wife stated that the Veteran's hearing has been worsening over the years.  She stated that he complains more and more about background noise, and that he told her that he has had ringing in his ears since he was in the Air Force.  R.H and D.H. state that they have known the Veteran since 2004 and they have noticed a severe hearing problem since they have known him, particularly while driving his car and in groups of people.

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also competent to describe observable symptoms such as ringing or buzzing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are also found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was an Air Force strategic bomber pilot with the 393rd Bomb Squadron.  

The September 2010 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, and that the hearing loss and tinnitus were not caused by or a result of loud engine exposure during military service as a pilot.  The examiner's rationale was that the Veteran's hearing was within normal limits throughout active service and for at least 4 years after separation from active service, without a significant threshold shift during this time.  

The Board finds, however, that due to the Veteran's competent and credible testimony as to the continuity of his hearing loss and tinnitus since separation from service, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that the VA examiner's opinion was offered without indication that the Veteran's service audiograms were converted to ASA units to ISO units.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to service.  

As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted based on continuity of symptomatology since service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran contends that he has skin cancer as a result of exposure to radiation from nuclear weapons during active service.  He states that he performed inspections on 3 loaded nuclear weapons on a daily basis while on alert between 1960 and 1964, and wore a dosimeter.  See the April 2010 statement; June 2010 Radiation Risk Activity Information Sheet; April 2015 hearing testimony.

For a claim based upon exposure to ionizing radiation during service, service connection can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).  First, if a veteran was exposed to radiation during active duty and later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Here, the RO contacted the National Personnel Records Center (NPRC) in June 2010 to request a copy of any available DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) or any records of exposure to radiation for the Veteran.  In July 2010, the NPRC responded that the documents or information requested was not a matter of record.  

However, as the Veteran's cancer is both a radiogenic disease and disease specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d) and § 3.311(b)(2), and the Veteran has alleged that he had ionizing radiation exposure in service, the Board finds that additional development must be completed.

Although the Veteran's service treatment records have been associated with his claims file, his complete personnel records have not be associated with the claims file.  These records are relevant to his claim and VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c).

If the Veteran is found to have radiation exposure in service, the RO should undertake any additional development as indicated under 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.  These should be requested from the Air Force Safety Center (AFSC), NPRC, and any other appropriate source.

All efforts to obtain such records should be documented in the claims folder, and efforts should continue until it is determined that further efforts would be futile.

2.  If evidence is received that the Veteran had in-service radiation exposure, develop the appeals in accordance with the provisions of 38 C.F.R. § 3.311, to include obtaining an assessment from the Under Secretary for Health, as required under 38 C.F.R. § 3.311(a)(2)(iii), as to whether the Veteran was exposed to radiation during service and the size and nature of such radiation dose.  Depending on the result of the dose assessment, the claim should then be referred to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

3.  Readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded an opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


